In their motion for rehearing appellants stress what they claim to be error in the admission of hearsay testimony of State witness Burns. Mr. Burns was permitted to state that after the alleged robbery he went to the scene thereof and gathered information that a twenty-dollar gold piece had been taken from one of the victims of said alleged robbery; also that later that night he found in the possession of the clerk of the hotel at which one of the appellants stayed, a twenty dollar gold piece. Said clerk as a witness for the State testified that on the night in question he gave appellant Caskey change for a twenty dollar gold piece at said hotel. Appellants' position is that as the result of the admission of what he terms the hearsay testimony of Burns relative to obtaining information about the taking of a twenty dollar gold piece, the State has placed in the record the damaging fact that a twenty dollar gold piece was taken as part of the proceeds of the robbery. If this position was supported by the testimony we would be inclined to hold appellants' contention that they were hurt by the admission of said testimony, to be sound. Reverting to the statement of facts, however, we find in the testimony of Mr. Thrift, one of the parties who was alleged to have been robbed, the following statement which seems in evidence without objection: *Page 384 
"I don't know how much money Curly had on him that night after he gave me this $2200.00. I don't know how much he said they got from him, I think it totaled thirty-five or forty dollars, I believe there was a twenty dollar gold piece."
In the testimony of Lon Saunders, a witness for the State, appears the following, which also seems to have been introduced without objection:
"I didn't see anything that occurred in the hallway. I next saw Alec and Curly when they came on upstairs. Curly didn't say how much money they took from him, he pulled a roll out of his pocket and said `They didn't take this.' He said they only got a few dollars. He said they got a twenty dollar gold piece from him."
Curly was the nickname of Mr. Wilmerling who was the other party alleged to have been robbed.
From what we have just quoted it is plain that the testimony of Mr. Burns so bitterly complained of by appellants in their motion for rehearing, did not inject into the case the proposition that Curly Wilmerling lost a twenty-dollar gold piece on the night in question in said robbery. This being true, we deem what was said by Mr. Justice Hawkins in the original opinion to the effect that the admission of this testimony was not such error as would call for a reversal, to be correct. The fact that Mr. Burns found in the possession of the clerk of the St. Regis hotel on that night a twenty dollar gold piece, would not be hearsay or open to objection.
Appellants again insist that the argument of the district attorney was of such character as to call for a reversal. We regret we can not agree to this contention. Said argument was no more than a general appeal to the jury to stop crime by rendering verdict, to uphold the law. This matter is sufficiently discussed in our original opinion.
The motion for rehearing will be overruled.
Overruled.